Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 13, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits because she voluntarily left her employment without good cause. The board found that claimant, a switchboard operator and admitting clerk, left her employment because she was not given the same pay increase which other employees received and concluded the claimant’s leaving was unjustified and thus without good cause. We find presented solely issues of fact and credibility, and since the record contains substantial evidence to support the board’s determination, it must be upheld (Matter of Haynes [Catherwood] 30 AD2d 722). Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Herlihy and Reynolds, JJ., concur.